UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22221 Wells Fargo Multi-Strategy 100 Master Fund I, LLC (Exact name of registrant as specified in charter) c/o Wells Fargo Alternative Asset Management, LLC 333 Market Street, 29th Floor, MAC A0119-291 San Francisco, CA94105 (Address of principal executive offices) (Zip code) Dede Dunegan Wells Fargo Alternative Asset Management, LLC 550 California Street, 6th Floor MAC A0112-063 San Francisco, CA94104 (Name and address of agent for service) Registrant's telephone number, including area code:(415) 371-4000 Date of fiscal year end:January 31 Date of reporting period:January 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Wells Fargo Multi-Strategy 100 Master Fund I, LLC Financial Statements for the Year Ended January 31, 2011 with Report of Independent Registered Public Accounting Firm Wells Fargo Multi-Strategy 100 Master Fund I, LLC Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Schedule of Investments 2 Statement of Assets, Liabilities and Members’ Capital 4 Statement of Operations 5 Statements of Changes in Members’ Capital 6 Statement of Cash Flows 7 Financial Highlights 8 Notes to Financial Statements 10 Supplemental Information 19 Report of Independent Registered Public Accounting Firm To the Unitholders and Board of Managers of Wells Fargo Multi-Strategy 100 Master Fund I, LLC: We have audited the accompanying statement of assets, liabilities and members’ capital including the Schedule of Investments, of the Wells Fargo Multi-Strategy 100 Master Fund I, LLC, (the “Fund”) as of January 31, 2011, and the related statement of operations for the year then ended, statements of changes in members’ capital for each of the years in the two year period then ended, statement of cash flows for the year then ended, and financial highlights for each of the years or periods in the three year period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management.Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.Our procedures included confirmation of the securities owned as of January 31, 2011, by correspondence with the transfer agent of the underlying funds or other appropriate auditing procedures.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Wells Fargo Multi-Strategy 100 Master Fund I, LLC as of January 31, 2011, and the results of its operations for the year then ended, changes in members’ capital for each of the years in the two year period then ended, cash flows for the year then ended, and financial highlights for each of the years or periods in the three year period then ended, in conformity with U.S. generally accepted accounting principles. March 25, 2011 Wells Fargo Multi-Strategy 100 Master Fund I, LLC Schedule of Investments As of January 31, 2011 Strategy Trusts Cost Fair Value Convertible Arbitrage - 4.3% HFR CA Lazard Rathmore Fund $ $ Distressed Securities - 11.4% HFR DS Feingold O'Keeffe Fund HFR DS Tiedemann Fund HFR EM Outrider Fund Equity Hedge - 25.0% HFR HE 360 Fund HFR HE Ajia Lighthorse China Growth Fund HFR HE Jade Fund HFR HE Systematic Fund Event Driven - 9.6% HFR ED Courage Special Situations Fund HFR ED Global Fund HFR ED York Fund Macro - 9.4% HFR Macro Galtere Commodity Fund HFR Macro GAM Global Rates Fund HFR MF Beach Fund HFR MF Diversified Select Fund Market Neutral - 1.9% HFR MN Sabre Style Arbitrage Fund Merger Arbitrage - 5.9% HFR MA Select Opportunity Fund HFR MA Shorewater Fund HFR MA Strategic Fund Relative Value - 24.7% HFR RVA Advent Global Opportunity Fund HFR RVA Constellation Fund HFR RVA Feingold O'Keeffe Fund HFR RVA Kayne MLP 1.25x Fund HFR RVA Salient MLP 1.25x Fund HFR RVA Whitebox Fund Total Investments** (Cost - $146,963,296*) - 92.2% Other Assets Less Liabilities - 7.8% Members' Capital - 100.0% $ Percentages shown are stated as a percentage of net assets as of January 31, 2011. See Notes to Financial Statements 2 Wells Fargo Multi-Strategy 100 Master Fund I, LLC Schedule of Investments (continued) As of January 31, 2011 * The cost and unrealized appreciation (depreciation) of investments as of January 31, 2011, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ ** Non-income producing securities. Investments by Strategy (as a percentage of total investments) Equity Hedge % Relative Value Distressed Securities Event Driven Macro Merger Arbitrage Convertible Arbitrage Market Neutral % See Notes to Financial Statements 3 Wells Fargo Multi-Strategy 100 Master Fund I, LLC Statement of Assets, Liabilities and Members’ Capital As of January 31, 2011 Assets Investments in Trusts, at fair value (cost - $146,963,296) $ Cash and cash equivalents Investments in Trusts paid in advance Rebate receivable Other assets Total assets Liabilities Payable for Units tendered Subscriptions received in advance Management fee payable Directors' fees payable Accrued expenses and other liabilities Total liabilities Members' Capital Total members' capital $ Members' Capital per Unit Wells Fargo Multi-Strategy 100 Fund I, LLC (124,425.5037 Units outstanding) $ Wells Fargo Multi-Strategy und I, LLC (44,654.0808 Units outstanding) $ Wells Fargo Multi-Strategy 100 Fund A, LLC (3,928.5043 Units outstanding) $ Wells Fargo Multi-Strategy und A, LLC (4,984.2056 Units outstanding) $ See Notes to Financial Statements. 4 Wells Fargo Multi-Strategy 100 Master Fund I, LLC Statement of Operations For the Year Ended January 31, 2011 Investment Income Interest $ Rebate Total investment income Fund Expenses Management fee Accounting and administration services fees Professional fees Registration fees Withholding tax - TEI Directors' fees Custody fees Other operating expenses Total expenses Net investment loss ) Net Realized and Unrealized Gain/(Loss) on Investments Net realized gain from investments in Trusts Net change in unrealized appreciation on investments in Trusts Total net realized and unrealized gain from investments in Trusts Net increase in members' capital resulting from operations $ See Notes to Financial Statements. 5 Wells Fargo Multi-Strategy 100 Master Fund I, LLC Statements of Changes in Members’ Capital For the Year Ended January 31, 2011 For the Year Ended January 31, 2010 Increase (Decrease) in Members' Capital Operations Net investment loss $ ) $ ) Net realized gain/(loss) from investments in Trusts ) Net change in unrealized appreciation on investments in Trusts Net increase in members' capital resulting from operations Capital Transactions Issuance of Units Units tendered ) ) Increase in members' capital derived from capital transactions Members' Capital Total increase in members' capital Beginning of year End of year $ $ See Notes to Financial Statements. 6 Wells Fargo Multi-Strategy 100 Master Fund I, LLC Statement of Cash Flows For the Year Ended January 31, 2011 Cash Used for Operating Activities Net increase in members' capital resulting from operations $ Adjustments to reconcile net increase in members' capital resulting from operations to net cash used in operating activities: Increase in investments in Trusts paid in advance ) Increase in rebate receivable ) Increase in other assets ) Decrease in directors' fees payable ) Decrease in proceeds received in advance ) Increase in management fee payable Increase in accrued expenses and other liabilities Net realized gain from investments in Trusts ) Net change in unrealized appreciation on investments in Trusts ) Purchases of Trusts ) Sales of Trusts Net cash used in operating activities ) Cash Provided by Financing Activities Proceeds from issuance of Units (net of change in subscriptions received in advance of $465,300) Payments on tender of Units (net of change in payable for Units tendered of $4,715,999) ) Net cash provided by financing activities Cash and Cash Equivalents Net increase in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ See Notes to Financial Statements. 7 Wells Fargo Multi-Strategy 100 Master Fund I, LLC Financial Highlights Wells Fargo Multi-Strategy 100 Fund I, LLC For the Year Ended January 31, 2011 For the Year Ended January 31, 2010 For the Period from August 1, 2008 (a) to January 31, 2009 Per unit operating performance: (For unit outstanding throughout the period) Members' capital per Unit at beginning of period $ $ $ Income from investment operations: Net investment loss(b) Net realized and unrealized gain/(loss) from investments ) Total from investment operations ) Members' capital per Unit at end of period $ $ $ Total return 8.71% 6.57% (12.48% ) Ratios to average members' capital: Expenses(c) (d) 1.61% 1.82% 2.07% Net investment loss(c) (d) (1.24%
